DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-23-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0076478 hereinafter Mimura in view of U.S. Pre-Grant Publication No. 2009/0197172 hereinafter Inda. 
Regarding Claims 1, 5, 7 and 8, Mimura teaches a solid electrolyte comprising: a glass former comprising sulfur [i.e. P2S5]; a glass co-former comprising sulfur [i.e. SiS2]; a glass modifier comprising sulfur [i.e. Li2S]; and a glass co-modifier comprising an oxide [Li2O] (paragraphs 159-167). 
Mimura does not specifically disclose that the solid electrolyte is in green form and the solid electrolyte comprises a thermally removable protective sacrificial binder layer coated on the electrolyte material and the interparticle porosity of greater than or equal to about 10 vol.% to less than or equal to about 50 vol.%. 
However, Inda teaches a green solid-state battery layer comprising solid-state electrolyte particles, and a sacrificial binder that covers and binds together the spread of particles (paragraphs 35-37), the green solid-state battery layer having a porosity of no greater than 20 vol% (paragraph 68) and the sacrificial binder being removable through thermal decomposition or volatilization at a temperature of 300 °C to 600 °C (paragraph 37). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form a sulfide-based solid-state electrolyte that is in the green form and having the claimed thermally removable protective sacrificial binder layer and porosity because Inda teaches that sulfide-based solid-state electrolyte can form a solid-state batteries that are promising for large-scale energy storage applications because of their safety, cycle longevity, and high power density. 
Regarding Claim 2, Mimura teaches that the solid-state electrolyte has a glass transition (paragraph 164). 
Regarding Claim 3, Mimura teaches that the mixing ratio of the raw materials can be adjusted accordingly (paragraphs 163). 
Regarding Claim 4 and 6, Mimura teaches that the solid electrolyte comprises Li3PO4 (paragraph 167). 
Regarding Claim 12, Mimura teaches that the solid electrolyte is incorporated into a solid-state battery (paragraphs 21-22). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729